DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-11, in claim 1, the limitation “the water ligaments” has insufficient antecedent basis in the claims, applicant must first state “forming water ligaments” in the claim (such as in the first step).
With regard to claim 3, the first limitation regarding “first and second wastewater stream” lacks a clear nexus with the recitation of “a wastewater stream” in claim 1. Applicant should considering amending the first section of claim 3 to recite: “The method of claim 2, wherein the wastewater stream forms a first wastewater stream that is propagated downward into the vertical heating chamber, and the method further comprising second wastewater stream, the second wastewater stream…”.
With regard to claim 3, the limitation “a volume of the heated gas…” lacks clear antecedence to earlier recited “a volume of the heated gas…” and should use “the” or “said” for antecedence.
With regard to claim 3, the limitation “the water ligaments of the second wastewater stream” has insufficient antecedent basis in the claims, applicant must first state “forming water ligaments” in the claim (such as in the first step of claim 3 where reference to second wastewater stream is made).
With regard to claim 7, the limitation “a cone” lacks clear antecedence to earlier recited “a cone” and should use “the” or “said” for antecedence.
With regard to claims 9-10, these claims depend upon claim 6, however the phrase “the third wastewater stream” lacks antecedent basis in the claims; these claims would need to depend upon claim 7 for proper antecedence and will be examined accordingly.
With regard to claims 12-17, in claim 12, the limitation “the water ligaments” has insufficient antecedent basis in the claims, applicant must first state “forming water ligaments” in the claim (such as in the first step).
With regard to claims 18-20, in claim 18, the limitation “the water ligaments” has insufficient antecedent basis in the claims, applicant must first state “forming water ligaments” in the claim (such as in the first and second steps), and if two different ligaments are claimed, amend for proper antecedence accordingly.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Considering claim 1, the prior art does not teach or fairly suggest a method for concentrating wastewater with a heated gas, comprising: propagating a wastewater stream at a first velocity downward into a vertical heating chamber through an inlet; propagating a volume of heated gas downward through the wastewater stream at a second velocity, wherein the second velocity is less than 
Considering claim 12, the prior art does not teach or fairly suggest a method of concentrating wastewater with a heated gas, comprising: propagating a wastewater stream downward into an evaporation stack; propagating a volume of heated gas upward into the evaporation stack and into the wastewater stream; creating a flow of wastewater within the evaporation stack wherein the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Considering claim 18, the prior art does not teach or fairly suggest a method of concentrating wastewater, comprising: propagating a first wastewater stream into a vertical heating chamber; propagating a second wastewater stream through a center of the first wastewater stream; propagating a heated gas through a center of the second wastewater stream to form a combined wastewater and heated gas stream, wherein the water ligaments within the combined wastewater and heated gas stream comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Kearns (US 3,870,585) is regarded as the closest relevant prior art, Kearns teaches discloses an apparatus for evaporative concentration of aqueous solutions comprising: a cylindrical hollow chamber (12) having a longitudinal axis that is parallel with a direction of gravity, said hollow chamber (12) comprising an annular feed inlet (14) disposed about a top of the chamber (12); and a heated gas (flume, 16) directed into the chamber (12) (see abstract; column 5, line 36-column 12, line 50; and figures 1, 3), however Kearns does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Duesel Jr (US 8,741,100) teaches a liquid concentration that contacts wastewater with hot gas stream in cylindrical hollow member, however Duesel does not teach the flow features of wastewater 
Keckler III et al (US 9,975,061) teaches an evaporative concentrator that contacts wastewater with hot gas stream in cylindrical hollow member, however Keckler does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Young (US 4,838,184) teaches a method for leachate concentration via water evaporation by contact with burnt landfill gas in a cylindrical evaporation chamber 26 (see Fig), however Yong does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Shrader et al (US 10,807,884) teaches a wastewater collection and concentration system via air contacting evaporation, however Shrader does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Fox (US 5,259,931) teaches a stripping tower where wastewater is sprayed and evaporated by counter contacting with air, however Fox does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers.
Harmoning et al (US 5,207,869) teaches a evaporative tower where wastewater is sprayed and evaporated by counter contacting with air, however Harmoning does not teach the flow features of wastewater and heated gas as claimed, wherein water ligaments are formed and the water ligaments comprise a sauter mean diameter ranging from 800 to 1000 micrometers


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772